DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the amendments filed 6/10/2021 and the supplemental amendments filed on 6/21/2021; the amendments to claims 2-6, 10-15, and 17-18; the cancellation of claim 1 and apparatus claims 20-28; and the addition of new claims 29 and 30.
Applicant’s amendments, see page 15, filed 6/10/2021, with respect to claims 2, 6, 10, and 15 have been fully considered and are persuasive.  The objections to claims 2, 6, 10, and 15 have been withdrawn. 
Applicant’s arguments, see page 15-18, filed 6/10/2021, are with respect to new or amended claims, and will be discussed in the allowable subject matter below.

Allowable Subject Matter
Claims 2-19 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 6 was found to be allowable subject matter in the previous office action, and has now been amended into independent form including all of its limitations and the limitations of the previous base claim.  Claim 6 remains allowable subject matter.
With respect to independent claim 6, from the prior art of Niebling (US20100237544A1), in view of Smith (US4185069), Niebling teaches the method is performed for hot forming a flat laminate element made from a thermoplastic synthetic material using the following devices and measures: in an 
However, the method of Niebling, in view of Smith, does not teach a circumferential sealing surface in which a circumferential groove is recessed into which a sealing device is inserted; hot flat laminate element to be formed is placeable onto the spring frame; a sealing surface section at pressure bell sections that are arranged in parallel with an offset from each other and opposite to each other wherein the respective sealing surface sections include a non- flat contour which form a non-flat sealing surface contour in combination, wherein the non-flat sealing surface contour is configured congruent to the non-flat contact surface contour.  
The prior art of Berthold (US20110052856A1) teaches a seal of similar design to the instant case seal, recessed inside a groove and used in an automotive product application (Figs. 1 and 2; [0027]); however, the extruded seal is not used in an application for hot forming a laminate, nor does it provide any motivation for its use in that capacity.


The Applicant’s elements of new independent claims 29 and 30, “with two predetermined identical or substantially identical non flat contours movable within the frame shaped pallet in a direction orthogonal to the laminate plane so that the heated flat laminate element is formed mono directionally only in the first laminate direction and only in the direction orthogonal to the laminate plane into a hot mono directionally formed non-flat blank”, was also not disclosed in prior art.
The prior art of Niebling (US20100237544A1) teaches hot forming a flat laminate into a 3D shaped product [0003] on the frame of a frame-shaped pallet [0006], with a flat outer rim portion held flat by clamping bars (Fig. 2, items 18, 19; [Col. 2, lines 3-17]); however, Neibling was silent on supporting two laminate side portions that are separate from the form zone in two substantially identical non-flat contours.
The prior art of Smith (US4185069) teaches a hot forming method where the middle portion the laminate, including the rim zone (Fig. 2, item 28), is contacted by the former. 
Smith was silent on an embodiment in which the rim zone adjacent the form zone is not also isostatically formed.
  Neither of these references, in combination or with other discovered prior art, provided a grounds for rejection of the claims 29 or 30.

Therefore, claims 6 and its dependent claims 7-9, claim 29 and its dependent claims 2-5 and 10-19, and independent claim 30 are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742